Title: John Adams to Abigail Adams, 26 August 1777
From: Adams, John
To: Adams, Abigail


     
      My best Friend
      Philadelphia August 26th. 1777Tuesday
     
     Howes Army, at least about 5000 of them besides his Light Horse, are landed, upon the Banks of the Elke River, and the Disposition he has made of his Forces, indicate a Design to rest and refresh both Men and Horses.
     General Washington was at Wilmington last Night, and his Army is there to day. The Militia are turning out with great Alacrity both in Maryland and Pensilvania. They are distressed for Want of Arms. Many have none—others have only little fowling Pieces. However, We shall rake and scrape enough to do Howes Business, by the favour of Heaven.
     
     Howe must have intended that Washington should have sent his Army up to fight Burgoine. But He is disappointed.
     The Kindness of Heaven, towards Us, has in nothing appeared more conspicuous, than in this Motion of Howe. If the Infatuation is not so universal as to seize Americans, as well as him, it will prove the certain Destruction of Burgoines Army.
     The New England Troops and N. York Troops are every Man of them at Peeks Kill and with Gates. The Massachusetts Regiments are all with Gates.
     Gen. Washington has none but Southern Troops with him, and he has much the largest Army to encounter.
     If My Countrymen do not now turn out and do something, I shall be disappointed indeed. One fifth Part of Burgoines Force has been totally destroyed by Starks and Herkermer. The Remainder must be shocked and terrified at the Stroke. Now is the Time to strike.—New Englandmen! strike home.
    